Citation Nr: 0822455	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for squamous cell skin 
cancer of the lip as a result of exposure to ionizing 
radiation.  

2.  Entitlement to service connection for basal cell skin 
cancer of the chest as a result of exposure to ionizing 
radiation.  

3.  Entitlement to service connection for actinic keratosis 
as a result of exposure to ionizing radiation.  




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to October 1946.  He later served in the Naval reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran participated in a "radiation risk activity" 
as part of Operation CROSSROADS during his military service 
and, therefore, in that capacity was exposed to ionizing 
radiation.

2.  Neither the veteran's skin cancer (squamous or basal 
cell) nor actinic keratosis is one of the diseases set forth 
in 38 C.F.R. § 3.309(d) for purposes of presumptive service 
connection due to participation in a "radiation risk 
activity."  

3.  Although his skin cancer is a "radiogenic disease" 
under 38 C.F.R. § 3.311, and a dose assessment confirmed he 
was exposed to ionizing radiation during service, there is 
competent medical evidence concluding it is unlikely the skin 
cancer on his lip or chest is attributable to his exposure to 
ionizing radiation during service.

4.  There is no evidence of skin cancer or actinic keratosis 
during service or of a malignant tumor within one year after 
service, and no competent evidence of a link between the 
veteran's claimed disorders and his period of active military 
service.




CONCLUSIONS OF LAW

1.  Squamous cell skin cancer of the lip was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

2.  Basal cell skin cancer of the chest was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

3.  Actinic keratosis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112; 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in October 2002, 
March 2006, and August 2006.  In addition, radiation risk 
questionnaires were sent to the veteran in October 2002 and 
September 2003.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his claims; (2) informing 
him of the 


information and evidence VA would obtain and assist him in 
obtaining; (3) informing him of the information and evidence 
he was expected to provide; and (4) requesting that he 
provide any evidence in his possession pertaining to 
his claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the March and August 2006 letters from the RO 
further advised the veteran that a disability rating and an 
effective date will be assigned if service connection is 
granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice.

However, with regards to the timing of VCAA notice, in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, some of the VCAA 
notice mentioned was provided after the initial unfavorable 
November 2005 AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication and then go back and 
readjudicate the claim, including in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the essential 
fairness of the adjudication, as a whole, unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA notice in March and 
August 2006, the RO went back and readjudicated the claims in 
the October 2006 SOC.  So after providing the required 
additional notice, the RO reconsidered the claims - 
including addressing any additional evidence received in 
response to the additional notice.  So the timing defect in 
the notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), relevant VA treatment 
records, private medical evidence as identified and 
authorized by the veteran, and pertinent VA medical opinions.  
The veteran has submitted personal statements, private 
medical records, photos, and various publications regarding 
the atomic testing conducted during Operation CROSSROADS in 
July 1946.  As the issue on appeal involved exposure to 
ionizing radiation, the RO undertook proper development per 
38 C.F.R. § 3.311(a) to determine whether the veteran was 
exposed to ionizing radiation, and if so, the nature and size 
of the dose.  Once a positive radiation dose assessment was 
obtained, the RO also obtained a medical opinion from VA's 
Undersecretary for Benefits as to whether the veteran's 
claimed skin cancer is due to ionizing radiation exposure 
during his military service.  See 38 C.F.R. § 3.311(b)(1).

A medical examination was not conducted or medical nexus 
opinion obtained in response to the veteran's claim for 
actinic keratosis.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met to warrant this additional development.  The evidence 
does not show actinic keratosis during service, nor is 
actinic keratosis listed as a presumptive radiogenic disease 
under 3.309(d) or a radiogenic disease under 3.311(b).  
Further, there is neither medical evidence demonstrating that 
actinic keratosis is otherwise linked to service, nor any 
evidence of continuity of symptomatology of actinic keratosis 
since service.  In fact, the first complaint or medical 
evidence of actinic keratosis is from 1995, so nearly 50 
years after the veteran was discharged from service.  So as 
his service and 
post-service medical records provide no basis to grant his 
actinic keratosis claim, and in fact provide evidence against 
this claim, the Board finds no basis for having him undergo a 
VA examination for a medical nexus opinion.  Notably, in an 
April 2006 response to his VCAA notice, he indicated he had 
no further medical evidence to provide.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as malignant tumors, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee, 34 F.3d at 
1043.

38 C.F.R. §§ 3.309 presumptively permits service connection 
for certain cancer types for "radiation-exposed" veterans.  A 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).  Atmospheric nuclear tests, specifically 
Operation CROSSROADS, were conducted in the Marshall Islands 
(Bikini Atoll), from July 1, 1946, to August 31, 1946.  38 
C.F.R. § 3.309(d)(3)(v)(B).  The term "onsite participation" 
means, in part, during the official operational period of an 
atmospheric nuclear test, presence at the test site, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R.§ 3.309(d)(3)(iv)(A).  
Alternatively, onsite participation could also mean presence 
at the test site or other test staging area in the six months 
following the nuclear test to perform official military 
duties related to the nuclear test including decontaminating 
test-related equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d) are the following: leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

On the other hand, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service, and it is contended that the disease 
resulted from ionizing radiation exposure, a dose assessment 
will be made.  38 C.F.R. § 3.311(a)(2).  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).  According to 38 C.F.R. § 3.311(b)(1), when 
(1) there is a determination that the veteran was exposed to 
ionizing radiation by way of a dose assessment or other 
records; (2) that he subsequently developed a "radiogenic 
disease"; and (3) this disease became manifest within a 
certain specified period after exposure to radiation in 
service, VA will refer the claim to the Under Secretary for 
Benefits to consider the claim and request an advisory 
opinion.  However, if any of the foregoing three requirements 
have not been met, it shall not be determined that a disease 
has resulted from exposure to ionizing radiation under such 
circumstances.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2)(vii).  Section 3.311(b)(5) requires that skin 
cancer become manifest 5 years or more after exposure to 
ionizing radiation. 

Finally, and notwithstanding the above, the Federal Circuit 
Court has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d at 1043-1044.  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran seeks service connection for skin cancer to the 
lip, skin cancer to the chest, and actinic keratosis, as a 
result of exposure to ionizing radiation.  Specifically, he 
contends he was subject to ionizing radiation from two 
separate nuclear weapons tests conducted in July 1946, tests 
Able and Baker of Operation CROSSROADS at Bikini Atoll.  He 
also contends that between the two tests, he was sent to 
Bikini Island for recreational activities, subjecting him to 
more fallout radiation.  He has submitted a picture of 
himself on Bikini Island to show he was present on the island 
between the Able and Baker tests.  See October 2002 claim; 
December 2002 radiation risk statement; and December 2006 
substantive appeal (VA Form 9).  

The first and perhaps most fundamental requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Considering this, in 
September 2001 private treatment records from Dr. J.A., M.D., 
and Dr. J.E., M.D., record a diagnosis of squamous cell 
carcinoma (skin cancer) of the lip, which was excised in a 
surgical procedure.  In addition, in September 2002, VA 
treatment records show that the veteran was diagnosed with 
basal cell carcinoma (skin cancer) of the chest.  Finally, 
in September 2001, Dr. J.E. noted actinic keratoses on the 
back, chest, and right temple which were treated with liquid 
nitrogen cryosurgery.  In fact, there also is some private 
medical evidence showing his actinic keratosis may date back 
to 1995.  In any event, the evidence clearly shows current 
disorders or residuals thereof for the claims at issue.

However, upon review of the evidence of record, service 
connection is not presumptively warranted under 3.309(d) for 
any of the claims at issue.  In addition, application of the 
special procedures of 38 C.F.R. § 3.311 for veterans who 
contend exposure to ionizing radiation still does not warrant 
service connection for the claims at issue.  Finally, direct 
service connection is not warranted for any of his disorders 
by way in-service incurrence or aggravation, including 
presumptive service connection for chronic diseases 
manifested within one year of service.

As to service connection under 38 C.F.R. § 3.309(d), the 
Board acknowledges the veteran was involved in a "radiation-
risk activity" during military service.  That is, his SPRs, 
and March 2003 and August 2005 Defense Threat Reduction 
Agency (DTRA) reports confirm his military occupational 
specialty (MOS) as a navigator aboard the USS Mt. McKinley 
from May to August 1946 during the timeframe of the Operation 
CROSSROADS nuclear testing.  In fact the DTRA reports confirm 
the veteran's onsite participation with two atmospheric 
nuclear tests during Operation CROSSROADS, conducted in the 
Marshall Islands (Bikini Atoll), from July 1, 1946, to August 
31, 1946.  See 38 C.F.R. § 3.309(d)(3)(v)(B).  Therefore, he 
was clearly involved in a "radiation-risk activity" per 38 
C.F.R. §§ 3.309(d)(3).  

But for purposes of presumptive service connection under 38 
C.F.R. § 3.309(d), the remaining question is whether he has 
one of the presumptive diseases listed under 38 C.F.R. § 
3.309(d)(2).  And it is this critical respect all three of 
his claims fail.  Neither skin cancer (squamous or basal 
cell) nor actinic keratosis is one of the diseases set forth 
in 38 C.F.R. § 3.309(d).  Therefore, the Board finds that the 
application of the presumptive provisions of 38 C.F.R. § 
3.309(d) do not warrant service connection in this case.  

The Board now turns to application of 38 C.F.R. § 3.311.  
With regard to his actinic keratosis disorder, this disorder 
is not listed as a  "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2).  Therefore service connection is not warranted 
under 38 C.F.R. § 3.311 for this disorder.  However, for his 
skin cancer claims, the evidence of record does confirm that 
he developed skin cancer of the lip and chest, listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311, and that his 
skin cancer was manifest over 5 years after exposure in 
service (within the specified period per 3.311(b)(5)), such 
that a dose assessment was warranted.  38 C.F.R. § 
3.311(a)(2).  Further, dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing, which is the basis of the 
veteran's claims here.  Id.  

In this case, the RO initiated the proper development 
determine whether or not the veteran was exposed to ionizing 
radiation, and if so, the nature and size of the dose.  See 
38 C.F.R. § 3.311(a).  Specifically, the RO secured March 
2003 and August 2005 DTRA reports confirming a positive dose 
assessment for ionizing radiation based on the veteran's 
participation in Operation CROSSROADS at Bikini Atoll in July 
1946.  According to 38 C.F.R. § 3.311(b)(1), when (1) there 
is a determination that the veteran was exposed to ionizing 
radiation by way of a dose assessment or other records; (2) 
that he subsequently developed a "radiogenic disease"; and 
(3) this disease became manifest within a certain specified 
period after exposure to radiation in service, VA will refer 
the claim to the Under Secretary for Benefits to consider the 
claim and request an advisory opinion.

Since all of the above conditions were met, the RO referred 
the claim to the Under Secretary for Benefits to request an 
advisory opinion as to whether the veteran's skin cancer on 
the lips and chest was attributable to his confirmed exposure 
to ionizing radiation during service.  In October 2005, the 
Under Secretary for Benefits, based on a medical opinion 
dated in the same month from the Under Secretary for Health, 
opined "it is unlikely that the veteran's squamous cell 
carcinoma of the lower lip and baso-squamous cell carcinoma 
of the chest wall can be attributed to exposure to ionizing 
radiation in service."  Based on the earlier dose 
assessments, the Under Secretary for Health used computer 
software to calculate that the probability for causation for 
the veteran's skin cancers due to ionizing radiation exposure 
in service was only 0.30% to 7.22%.  Overall, these opinions 
were thorough, supported by explanations, based on a review 
of the pertinent evidence regarding exposure to ionizing 
radiation, and supported by the evidence of record.  
Consequently, no further development under 38 C.F.R. § 3.311 
is warranted in this case, and the veteran is not entitled to 
service connection for any of his disorders under these 
provisions.       

As discussed above, although the veteran in this case may not 
take advantage of 38 C.F.R. §§ 3.309(d) and 3.311, he may 
still establish entitlement to service connection on a direct 
basis if the evidence of record shows that any of his 
disorders are related to service, or manifest to a 
compensable degree within one year following discharge from 
service (i.e., for his skin cancer).  Combee, 34 F.3d at 
1043-1044.  

As to direct service connection, STRs are silent as to any 
complaints, treatment, or diagnosis of skin cancer or actinic 
keratosis during service.  In addition, the presumption of 
in-service incurrence for a chronic disease seen within one 
year of service (in this case a malignant tumor), is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  In fact, post-service, the first evidence in 
the claims file of complaints or treatment for any of the 
disorders at issue is from 1995, so nearly 50 years after the 
veteran's 1946 discharge from service.  Notably, Naval 
Reserve examinations conducted post-service in July 1953, 
August 1958, November 1959, and November 1960 are negative 
for any of the disorders at issue.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for any disorder based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  Finally, there is simply no competent, 
medical evidence or opinion that in any way relates the 
veteran's skin cancer or actinic keratosis to his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In addition, the veteran's lay opinion, offered without the 
benefit of medical education or training, that his current 
disorders are related to ionizing radiation exposure in 
service is not competent evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  The veteran is competent 
to describe symptoms he experiences related to his disorders, 
but he is not competent to offer a diagnosis or an opinion as 
to medical etiology.  Id.          

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims, as it is 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim for service connection for squamous cell skin 
cancer to the lip as the result of exposure to ionizing 
radiation is denied.   

The claim for service connection for basal cell skin cancer 
to the chest as the result of exposure to ionizing radiation 
is denied.    

The claim for service connection for actinic keratosis as the 
result of exposure to ionizing radiation is denied.      




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


